UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 18, 2010 COLONIAL BANKSHARES, INC. (Exact Name of Registrant as Specified in Charter) Federal 0-51385 90-0183739 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer Identification No.) of Incorporation) 2745 S. Delsea Drive, Vineland, New Jersey 08360 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 205-0058 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (e)On March 18, 2010, the Board of Directors of Colonial Bank, FSB, the wholly-owned subsidiary of Colonial Bankshares, Inc., approved the payment of discretionary bonuses to the following executive officers, who are the “Named Executive Officers” of Colonial Bankshares, Inc., in the following amounts: Name and Title Amount Edward J. Geletka, President and $19,581 Chief Executive Officer L. Joseph Stella, III, Executive Vice President $13,575 and Chief Financial Officer William F. Whelan, Executive Vice President $12,831 and Chief Operations Officer Item 9.01. Financial Statements and Exhibits Not applicable. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. COLONIAL BANKSHARES, INC. DATE: March 19, 2010 By: /s/ L. Joseph Stella, III L. Joseph Stella, III Executive Vice President and Chief Financial Officer
